DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-13 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2021, 05/07/2021, 04/16/2021, 07/28/2020, 10/02/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “MOTOR STATOR WITH DEVETAIL MOUNT STRUCTURE AND AIRGAP WIDTH RATIO”
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,4,7  is/are rejected under 35 U.S.C. 102 (a)(1) and USC 102(a)(2) as being anticipated by Li et al. (US PG Pub. 20170163104 hereinafter “Li”). 
Re-claim 1, Li discloses a combined motor stator (20), configured to be cooperated with a rotor (50), comprising: a stator yoke (31) , having a plurality of first mount structures (312); and  5a plurality of stator teeth (33), wherein each of the plurality of stator teeth (33) has a second mount structure (3321), the second mount structures (3321) of the plurality of stator teeth (33) are respectively and removably mounted on the plurality of first mount structures (312) of the stator yoke (P[0031], dovetail connection see fig.2); wherein each of the second mount structures is in a dovetail shape (3321 are dovetail shape, see Fig.2).  

    PNG
    media_image1.png
    505
    535
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    850
    759
    media_image2.png
    Greyscale


Re-claim 4, Li teaches 20the combined motor stator according to claim 1, wherein the plurality of first mount structures and the second mount structures (see Fig.2) are respectively mount holes and insertion portions mating the mount holes (grooves, 312, connecting portions 3321,annotated Fig.2).
Re-claim 7, Li teaches 5the combined motor stator according to claim 1, wherein the stator yoke and each of the plurality of stator teeth are formed by silicon steel sheets (P[0032], lamination s 30 are silicon steel sheets) being stacked on top of one another (see Fig.2).   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2,8,13, is/are rejected under 35 U.S.C. 102(a) (1) USC 102 (a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li.
Re-claim 2, Li teaches The combined motor stator according to claim 1, wherein each of the plurality of stator teeth (33) is configured to be spaced apart from the rotor by an air gap (60), the air gap has a minimum gap width (P[0038], radial width), every two adjacent of the plurality of the stator teeth and the stator yoke together form a stator slot  (slot between adjacent winding portion 332, P[0032]), see Fig.2) therebetween, every two adjacent of the plurality of the stator teeth form a slot opening (336) therebetween and connected to the stator slot (332 slot in-between), a ratio of an 15opening width of the slot opening to the minimum gap width of the air gap (60) is not less than 0.6, and is not more than 6 (P[0038], circumferential width of slot opening 336 is greater than radial width of the air gap, and less than three times the width of the air gap 60, therefore, it is between 0.6 and 6), ), In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  
Re-claim 8, Li discloses a combined motor stator (20), configured to be cooperated with a rotor (50), comprising: a stator yoke (31) , having a plurality of first mount structures (312); and  5a plurality of stator teeth (33), wherein each of the plurality of stator teeth (33) has a second mount structure (3321), the second mount structures (3321) of the plurality of stator teeth (33) are respectively and removably mounted on the plurality of first mount structures (312) of the stator yoke (P[0031], dovetail connection see fig.2); wherein each of the plurality of stator teeth (33) is configured to be spaced apart from the rotor prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  
Re-claim 13, Li teaches 5the combined motor stator according to claim 8, wherein the stator yoke and each of the plurality of stator teeth are formed by silicon steel sheets (P[0032], lamination s 30 are silicon steel sheets) being stacked on top of one another (see Fig.2).   

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kondo (US 4912353 hereinafter “Kondo”).10
Re-claim 5, Li discloses the combined motor stator according to claim 4, wherein the stator yoke has a bottom surface and two lateral surfaces, two opposite sides of the bottom surface (annotated Fig.1) are 25respectively connected to the two lateral surfaces (annotated Fig.1)., one of the mount holes is formed by 
Li fails to explicitly teach wherein the angle is not less than 60 degrees and is not more than 89.5 9degrees.  
However, Kondo suggests the angle is not less than 60 degrees and is not more than 89.5 9degrees (see Fig.2, annotation showing an angle which is not right angle, which falls within the range less than 89.5 degrees, or less than 90 a right angle, see eMPEP 2144.05, overlapping, approaching and similar ranges, amounts, proportions).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the degree angle of the lateral surfaces and bottom surface disclosed by Li wherein the angle is not less than 60 degrees and is not more than 89.5 9degrees as suggested by Kondo to provide a motor stator with less degree of deformation of the core and absorb stress due to fitting of the tips (Kondo, Col.2, L.1-15), furthermore,  This is an optimization of ranges as the structure and angle are present in the original structure therefore is obvious to try optimize, or approach the ranges/angle structure,  see eMPEP 2144.05, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  

    PNG
    media_image3.png
    443
    508
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    818
    682
    media_image4.png
    Greyscale

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kim (US 200502000226 hereinafter “Kim”).10
Re-claim 6, Li teaches the combined motor stator according to claim 1, 
Li as modified fails to explicitly teach wherein the plurality of first mount structures and the second mount structures are respectively insertion portions and mount holes mating the insertion portions.
However, Kim teach wherein the plurality of first mount structures and the second mount structures are respectively insertion portions and mount holes mating the insertion portions(Fig.10G, coupling portion s 210a coupling groove 221).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify portions and stator disclosed by Li wherein the plurality of first mount structures and the second mount structures are respectively insertion portions and mount holes mating . 

    PNG
    media_image5.png
    588
    606
    media_image5.png
    Greyscale

Claim 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Hashimoto (US 20040189137 hereinafter “Hashimoto”).10

Re-claim 9, Li as modified teaches 20the combined motor stator according to claim 8, wherein each of the second mount structures (33521) is in a substantially rectangular shape.
Li fails to explicitly show that the shape is explicitly rectangular shape. 
However, Hashimoto teaches the shape is rectangular shape of the mount structure (210, P [0112], 210 has rectangular shape).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the shape of the mount structure disclosed by Li wherein the shape is rectangular shape as suggested by Hashimoto to provide coupling an mating structure to effectively use the space at the joint providing various of shapes (Hashimoto, P [0117, 0112]). 



    PNG
    media_image6.png
    316
    519
    media_image6.png
    Greyscale

Re-claim 11, Li as modified teaches 20the combined motor stator according to claim 9, wherein the plurality of first mount structures and the second mount structures (see Fig.2) are respectively mount holes and insertion portions mating the mount holes (312,annotated Fig.2,  (annotated Fig.2, insertion portions are fixed into mount holes, (grooves, 312, connecting portions 3321,annotated Fig.2).  

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kim (US 200502000226 hereinafter “Kim”).10
Re-claim 12, Li teaches the combined motor stator according to claim 8, 
Li as modified fails to explicitly teach wherein the plurality of first mount structures and the second mount structures are respectively insertion portions and mount holes mating the insertion portions.
However, Kim teach wherein the plurality of first mount structures and the second mount structures are respectively insertion portions and mount holes mating the insertion portions(Fig.10G, coupling portion s 210a coupling groove 221).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify portions and stator disclosed by Li wherein the plurality of first mount . 
 
    PNG
    media_image5.png
    588
    606
    media_image5.png
    Greyscale


Allowable Subject Matter
Claim 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re-claim 3, recites claims 1,2 and “inter alia” “The combined motor stator according to claim 2, wherein the air gap further has a maximum gap width, a ratio of the maximum gap width of the air gap to the minimum gap width of the air gap is not less than 5 and is not more than 11.”
The combination of claims 3, 2 and 1 is unique.   
Closest prior art of record teach stator cores with dovetail connections, and air gaps, but the prior art fails to teach or suggest alone or in combination the combination of claims 1,2,3 where “A combined motor stator, configured to be cooperated with a rotor, comprising: a stator yoke, having a plurality of first mount structures; and  5a plurality of stator teeth, wherein each of the plurality of stator teeth has a second mount structure, the second mount structures of the plurality of stator teeth are respectively and removably mounted on the plurality of first mount structures of the stator yoke; wherein each of the second mount structures is in a dovetail shape, The combined motor stator according to claim 1, wherein each of the plurality of stator teeth is configured to be spaced apart from the rotor by an air gap, the air gap has a minimum gap width, every two adjacent of the plurality of the stator teeth and the stator yoke together form a stator slot therebetween, every two adjacent of the plurality of the stator teeth form a slot opening therebetween and connected to the stator slot, a ratio of an 15opening width of the slot opening to the minimum gap width of the air gap is not less than 0.6, and is not more than 6 wherein the air gap further has a maximum gap width, a ratio of the maximum gap width of the air gap to the minimum gap width of the air gap is not less than 5 and is not more than 11.” 
The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claim3, 2 and 1 is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in Which is unique and none of the prior art of record teach or suggest the combination of limitations above.  The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 


    PNG
    media_image7.png
    642
    568
    media_image7.png
    Greyscale

Re-claim 10, recites claims 8 and 9 and “inter alia” “The combined motor stator according to claim 9, wherein the air gap further has a maximum gap width, a ratio of the maximum gap width of the air gap to the minimum gap width of the air gap is not less than 5 and is not more than 11.”
The combination of claims 8,9,10 is unique.   
Closest prior art of record teach stator cores with dovetail connections, and air gaps, but the prior art fails to teach or suggest alone or in combination the combination of claims 8,9,10 where “A combined motor stator, configured to be cooperated with a rotor, comprising: a stator yoke, a minimum gap width, every two adjacent of the plurality of stator teeth and the stator yoke together form a stator slot therebetween, every two adjacent of the plurality of stator teeth form a slot opening therebetween and connected to the stator slot, and a ratio of an opening width of the slot opening to the minimum gap width of the air gap is not less than 0.6 and is not more than 6, wherein each of the second mount structures is in a rectangular shape the combined motor stator according to claim 9, wherein the air gap further has a maximum gap width, a ratio of the maximum gap width of the air gap to the minimum gap width of the air gap is not less than 5 and is not more than 11..” 
The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claim3, 2 and 1 is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in Which is unique and none of the prior art of record teach or suggest the combination of limitations above.  The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for 




/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834